Title: To Thomas Jefferson from the War Department, with Jefferson’s Reply, 10 December 1801
From: War Department,Jefferson, Thomas
To: Jefferson, Thomas


          From a recurrence to the Deeds registered in the Office of the Department of War, in relation to a purchase made by the United States, of a quantity of Iron Ore contained in a certain tract of Land situate in the State of Virginia, the following facts appear—That on the 7th. day of May 1800 Henry Lee and Anne his wife, for the consideration of Twenty four thousand dollars, executed to the President of the United States, a Deed, conveying to the United States all right and title to the Iron Ore, contained in a certain tract of land situate in the County of Berkley in the Commonwealth of Virginia, adjoining the river Potomack, near to the Keep Triste Furnace, in quantity about sixteen hundred acres, to the use and benefit of the United States forever (excepting so much of said Ore as had been sold and conveyed by the sd. Henry Lee, unto John Potts, William Wilson & George North by his deed duly executed and recorded) Also all the right of the said Henry Lee, to dig Ore in any part thereof and to remove the same; Provided that the Earth shall be leveled at the expense of the United States after the Ore shall have been removed—Also the free and absolute use of Roads thro’ the said Land, and wharves on the river for the purpose of moving said Ore. Moreover all the annual rent reserved to be paid forever to the said Henry Lee, his heirs and assigns by the said John Potts, William Wilson and George North, their heirs and assigns, issuing out of said tract of Land and every part thereof. Also one half-Acre of land adjoining the said river to be selected for the use of the United States aforesaid by their Agent duly authorised by the Secretary of War under the direction of the President of the United States.—
          It further appears that on the same 7th. day of May 1800, James Mc.Henry Secretary of War, and Benjamin Stoddert Secretary of the Navy on behalf of the United States for the consideration of Forty two thousand dollars did purchase (for the use and benefit of the United States) of John Potts, William Wilson and George North, severally mentioned in the above described deed executed by sd Henry Lee and Anne his wife, all that part of the real estate which they the sd. Potts, Wilson and North purchased from said Henry Lee on the river Potomack, in the County of Berkley and Commonwealth of Virginia, containing about two hundred and thirty Acres, including the Keep Triste Furnace, Mill, Saw Mill, Houses and improvements of every kind with the whole right of the water of Elk branch by which the sd. Furnace and Mills are worked, and also the right of digging Ore, which they hold under the said Henry Lee from Freinds Ore bank. The said United States being subject to pay the rent received for General Lee.
          
            [Reply by TJ:]
            I think it would be proper that the statement of the titles should be either made or sanctioned by the Attorney General, & copies of the deeds be annexed that then any circumstances which might enable the legislature to judge whether they had better keep or sell these mines, should come to me in the form of a report from the Secretary at war, the whole of which I should lay before Congress. duplicate copies to be furnished for that purpose
            Th: Jefferson
            Dec. 10. 1801.
          
         